Mikoll, J. (dissenting).
I dissent under restraint of Matter of Mercer v State Tax Comm. (92 AD2d 636). There is substantial evidence to support the Tax Commission’s determination.
Mahoney, P. J., Weiss and Levine, JJ., concur with Casey, J.; Mikoll, J., dissents in a separate opinion.
Determination modified, by annulling so much thereof as concluded that petitioner remained domiciled in New York after May 29,1972, matter remitted to the State Tax Commission for further proceedings not inconsistent herewith, and, as so modified, confirmed, without costs.